As filed with the Securities and Exchange Commission on June 23, 2010 Registration No.No. 333-157796 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Deutsche Telekom AG (Exact name of Registrant as Specified in its Charter) Federal Republic of Germany (State or Other Jurisdiction of Incorporation or Organization) Not Applicable (I.R.S. Employer Identification Number) Friedrich-Ebert-Allee 140 53113 Bonn Germany +49 (Address and Telephone Number of Registrant's Principal Executive Offices) Deutsche Telekom, Inc. Attn: Klaus-Peter Statz President & CEO 14 Wall Street, Suite 6B New York, New York 10005 +1 (Name, Address and Telephone Number of Agent for Service) Deutsche Telekom International Finance B.V. (Exact name of Registrant as Specified in its Charter) The Netherlands (State or Other Jurisdiction of Incorporation or Organization) Not Applicable (I.R.S. Employer Identification Number) Herengracht 124-128 1015 BT Amsterdam The Netherlands +31 20 (Address and Telephone Number of Registrant's Principal Executive Offices) Deutsche Telekom, Inc. Attn: Klaus-Peter Statz President & CEO 14 Wall Street, Suite 6B New York, New York 10005 +1 (Name, Address and Telephone Number of Agent for Service) Copies of Communications to: John Palenberg, Esq. Cleary Gottlieb Steen & Hamilton LLP Theodor-Heuss-Ring 9 50668 Cologne, Germany Krystian Czerniecki, Esq. Sullivan & Cromwell LLP Neue Mainzer Strasse 52 60311 Frankfurt am Main, Germany Approximate date of commencement of proposed sale to the public: Not applicable If the only securities being registered on this Formare being offered pursuant to dividend or interest reinvestment plans, please check the following box. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, please check the following box.o If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Formis a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.x If this Formis a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.o DEREGISTRATION OF UNSOLD SECURITIES This Post-Effective Amendment No.1 relates to the Automatic Shelf Registration Statement on Form F-3 (File No.333-157796) (the “Registration Statement”) of Deutsche Telekom AG and Deutsche Telekom International Finance B.V. (collectively, the “Registrants”) pertaining to debt securities, which was filed with the Securities and Exchange Commission and became effective on March 10, On April 21, 2010, Deutsche Telekom AG announced its intention to delist its American Depositary Shares and its underlying ordinary shares from the New York Stock Exchange (“NYSE”) and that this delisting would be followed by an application to deregister and terminate its reporting obligations under the Securities and Exchange Act of 1934, as amended. As a result and pursuant to the Registrants’ undertaking in Item10 of Part II of this Registration Statement, the Registrants hereby terminate this Registration Statement and remove from registration the unsold portion of securities registered hereon. In June 2009, Deutsche Telekom AG and Deutsche Telekom International Finance B.V. completed the offering of US$ 750,000,000 4.875% and US$ 750,000,000 6.000% Bonds pursuant to this Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Deutsche Telekom AG certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form F-3 and has duly caused this Post-Effective Amendment No.1 to its Registration Statement on Form F-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in Bonn, Germany on June 23, DEUTSCHE TELEKOM
